426 F.2d 815
Richard L. REINOEHL, Plaintiff-Appellant,v.Lewis B. HERSHEY, Director of the Selective Service System,and Raymond D. Palmer, Harry H. Pearce, Clifford A. Fish,and Roland C. Kauth, as members of Local Board Number 30,Selective Service System of the United States of America,Defendants-Appellees.
No. 24886.
United States Court of Appeals, Ninth Circuit.
May 8, 1970.

Jonathan A. Ater (argued), of Lindsay, Nahstoll, Hart, Dafoe & Krause, Gerald H. Robinson, Nick Chaivoe, Portland, Or., for appellant.
Morton Hollander (argued), Ralph A. Fine, Dept. of Justice, William D. Ruckelshaus, Asst. Atty. Gen., Washington, D.C., Sidney I. Lezak, U.S. Atty., Jack G. Collins, Asst. U.S. Atty., Portland, Or., for appellee.
Before WRIGHT and KILKENNY, Circuit Judges, and BOLDT, District judge.1
PER CURIAM:


1
Appellant seeks to have declared invalid Selective Service System Regulation 32 C.F.R. 1606.57 (1969) and to compel issuance without charge of a copy of his Selective Service file.  The district court dismissed the complaint.  We affirm.


2
The Regulation provides that before indictment or a habeas corpus proceeding, a registrant or his representative may review the file at the draft board office, and receive a copy by paying one dollar per page, or $5.00 per hour for an employee to monitor the file while the registrant copies the file himself.  Post-indictment or post-habeas corpus registrants receive complete copies free of charge.  Appellant is not in the latter categories.


3
We hold that 31 U.S.C. 483a (1964 Ed.Supp. IV) does authorize such a charge and that 5 U.S.C. 552 (1964 Ed.Supp. IV) requiring government agencies to make public information available does not change this result.


4
In light of the reasonable alternatives available to the registrant to secure the desired information, we also conclude that the fees are not arbitrary and capricious and do not deprive him of due process or equal protection.


5
Affirmed.



1
 The Honorable George H. Boldt, United States District Judge for the Western District of Washington, sitting by designation